Citation Nr: 1761093	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-21 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating higher than 30 percent for interstitial lung disease.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1963 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which increased the assigned rating for interstitial lung disease from 10 percent to 30 percent effective June 5, 2014, the date the Veteran's claim for an increase was received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 21, 2015, interstitial lung disease was manifested by forced vital capacity (FVC) of 90 percent and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)) of 61 percent.

2.  From April 21, 2015, interstitial lung disease was manifested by DLCO(SB) of no more than 54 percent.


CONCLUSIONS OF LAW

1.  Prior to April 21, 2015, the criteria for a rating higher than 30 percent for interstitial lung disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6825 (2017).

2.  From April 21, 2015, the criteria for a 60 percent rating for interstitial lung disease have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6825 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings (the assignment of different disability ratings at different times over the life of the claim) are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran is currently assigned a 30 percent rating for interstitial lung disease under Diagnostic Code (DC) 6825, which is part of the General Rating Formula for Interstitial Lung Disease found in 38 C.F.R. § 4.97.  Under this formula, a 30 percent evaluation is warranted for FVC of 64 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.

The evidence in this case consists primarily of pulmonary function tests (PFTs).  During a September 2014 VA examination, a PFT showed FVC of 90 percent and DLCO (SB) of 61 percent, which is squarely within the criteria for the assigned 30 percent rating.  However, another PFT conducted on April 21, 2015, showed DLCO (SB) of 54 percent (53 percent corrected).  An additional test in October 2015 recorded DLCO (SB) of 51 percent (50 percent corrected).  These two PFTs reflect findings consistent with the higher 60 percent rating.  Therefore, a 60 percent rating is warranted from April 21, 2015, the date of the first PFT showing greater impairment.

Notably, the exact onset of the Veteran's increased level of disability cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for the 60 percent rating is the PFT conducted on April 21, 2015.

These staged ratings are also consistent with the Veteran's own statements regarding his symptoms.  VA records dated October 2014 show the Veteran was able to play 18 holes of golf daily without getting short of breath.  He was also able to walk daily and ride his bicycle.  In a June 2015 statement, however, he reported difficulty with walking and talking at the same time, or conversing over dinner, or playing with his grandson.  The Veteran's account of his symptomatology describes a level of impairment over time that is generally consistent with the staged ratings assigned in this case.

A higher 100 percent rating, which essentially represents the Veteran to be totally disabled, is not warranted as the PFTs do not show objective findings consistent with the criteria for that rating, nor does the Veteran describe any symptomatology that suggests a state of total disability.


ORDER

Prior to April 21, 2015, a rating higher than 30 percent for interstitial lung disease is denied.

For the period beginning on April 21, 2015, a 60 percent rating for interstitial lung disease is granted.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


